July 15, 2014




                                JUDGMENT

                The Fourteenth Court of Appeals
                  BREWER & PRITCHARD, P.C., Appellant

NO. 14-13-00113-CV                         V.

   AMKO RESOURCES INTERNATIONAL, LLC AND JOHN I. MYUNG,
                          Appellee
              ________________________________

     This cause, an appeal from the summary judgments in favor of appellees,
AMKO Resources International, LLC (“AMKO”) and Dr. John I. Myung, signed
November 12, 2012, was heard on the transcript of the record.

With regard to the summary judgment in favor of Dr. Myung, we have inspected
the record and find the trial court erred when it granted Dr. Myung’s motion for
summary judgment because (1) the one satisfaction rule does not apply to B&P’s
conversion claim and (2) punitive damages are still at issue in B&P’s tortious
interference and conspiracy claims.

We therefore order that the summary judgment in favor of Dr. Myung is
REVERSED and REMANDED for proceedings in accordance with this court’s
opinion.

With regard to the summary judgment in favor of AMKO, we have inspected the
record and find the trial court erred when it granted AMKO’s motion for summary
judgment because (1) the one satisfaction rule does not apply to B&P’s conversion
claim; (2) punitive damages are still at issue in B&P’s tortious interference and
conspiracy claims; (3) AMKO did not conclusively negate B&P’s claim that
AMKO converted the personal property that was conveyed to AMKO in paragraph
1(d) of the PSA; (4) AMKO did not conclusively establish that it was entitled to
summary judgment on res judicata grounds; and (5) AMKO did not conclusively
establish that it was entitled to summary judgment on justification grounds.

Further, we find no error in the remainder of the summary judgment in favor of
AMKO, namely that portion of the summary judgment disposing of B&P’s claim
that AMKO converted (1) the oil and gas leasehold interests and working interests
conveyed under the PSA and (2) the money allegedly owed to B&P by virtue of
the PSA.

We therefore order that the summary judgment in favor of AMKO is REVERSED
in part and AFFIRMED in part and REMANDED for proceedings in accordance
with this court’s opinion.

    We order appellee, AMKO Resources International, LLC and Dr. John I.
Myung, jointly and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.